MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018 ME 163 
Docket:	      Som-18-269	
Submitted	
  On	Briefs:	 November	28,	2018	
Decided:	     December	11,	2018	
	             	                                                                             	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 IN	RE	CHILD	OF	STEPHENIE	F.		
	
	
PER	CURIAM	

        [¶1]	 	 Stephenie	 F.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Skowhegan,	Benson,	J.)	terminating	her	parental	rights	to	her	child	pursuant	to	

22	M.R.S.	§	4055(1)(A)(1)(a)	and	(B)(2)(a),	(b)(i)-(ii),	(iv)	(2017).1		Pursuant	

to	 the	 procedure	 outlined	 in	 In	 re	 M.C.,	 2014 ME 128,	 ¶¶	 6-7,	 104 A.3d 139,	

counsel	for	the	mother	filed	a	brief	indicating	that	there	are	no	arguable	issues	

of	merit	for	appeal.		We	entered	an	order	permitting	the	mother	to	personally	

file	a	supplemental	brief	on	or	before	September	28,	2018,	but	the	mother	did	

not	do	so.		We	affirm	the	judgment.		

	       [¶2]	 	 In	 its	 judgment,	 the	 court	 made	 the	 following	 findings	 of	 fact	

pertaining	to	the	mother’s	ability	to	parent	her	child:	

        The	Department	of	Health	and	Human	Services	(“the	Department”	
        or	 “DHHS”)	 filed	 a	 Petition	 for	 Child	 Protection	 Order	 on	

    1		The	child’s	father	does	not	appeal	from	the	termination	of	his	parental	rights.				
2	

     July	31,	2017.		On	that	same	date,	the	 Department	requested	 and	
     received	 an	 Order	 of	 Preliminary	 Child	 Protection	 placing	 [the	
     child]	 in	 the	 temporary	 custody	 of	 the	 Department.	 	 A	 summary	
     preliminary	hearing	was	scheduled	for	August	10,	2017.		On	that	
     date,	 [the	 mother]	 (custodial	 parent),	 did	 not	 appear	 as	 she	 was	
     incarcerated	 and	 no	 hearing	 was	 requested	 by	 the	 mother	
     pursuant	to	22	M.R.S.	§4034(3).			
     	
     A	 Jeopardy	 Order	 entered	 on	 November	 2,	 2017,	 found	 that	 [the	
     child]	was	in	circumstances	of	jeopardy	to	her	health	and	welfare	
     in	the	care	of	her	mother	.	.	.	.		[The	mother]	was	not	present	for	the	
     scheduled	 Jeopardy	 Hearing	 and	 the	 Order	 entered	 allowed	 [the	
     mother]	 to	 file	 any	 objections	 to	 the	 Order	 within	 14	days	 of	 its	
     issuance.	 	 [The	 mother]	 filed	 no	 objections.	 	 The	 jeopardy	 order	
     found	in	relevant	part:		
     	
             [The	child]	is	in	circumstances	of	jeopardy	in	the	care	
             and	 custody	 of	 her	 mother	 .	 .	 .	 due	 to	 [the	 mother]’s	
             substance	abuse.		[The	child]	was	found	unsupervised	
             and	 naked	 in	 the	 home	 while	 [the	 mother]	 was	
             inebriated,	 unconscious	 and	 incoherent	 by	 police.		
             [The	 child]	 is	 a	 vulnerable	 child	 who	 relies	 on	 her	
             caregiver	to	provide	for	all	her	needs	and	protect	her	
             from	Jeopardy,	[the	mother]	has	been	unable	to	meet	
             [the	child]’s	needs	at	this	time.				
     	
     The	 Jeopardy	 Order	 outlined	 with	 specificity	 [the	 services]	 that	
     [the	 mother]	 was	 to	 engage	 in	 to	 ameliorate	 Jeopardy.	 	 Those	
     services	 were:	 participation	 in	 a	 substance	 abuse	 evaluation	
     including	 a	 level	 of	 care	 assessment	 and	 follow	 evaluator	
     recommendations;	 medication	 management;	 random	 observed	
     drug	 screens;	 sign	 all	 necessary	 releases	 requested	 by	 the	
     Department	and	GAL;	establish	safe	and	stable	housing	free	from	
     domestic	 violence,	 drug[s],	 and	 alcohol;	 refrain	 from	 any	 and	 all	
     criminal	 involvements;	 allow	 unannounced	 and	 announced	 visits	
     to	the	home;	keep	the	Department,	GAL,	and	legal	counsel	updated	
     on	any	changes	in	circumstances;	attend	all	scheduled	visits	with	
     [the	child];	and	participate	in	Family	Team	Meetings.				
                                                                               3	

Referrals	 were	 made	 for	 [the	 mother]	 to	 receive	 a	 level	 of	 care	
assessment	.	.	.	.		[The	mother]	attended	1	appointment	and	did	not	
follow	 through	 or	 reengage	 in	 the	 service.	 	 Shortly	 after	 the	
appointment	 she	 attended	 she	 was	 again	 incarcerated.	 	 [The	
mother]	 then	 missed	 her	 transportation	 ride	 that	 was	 set	 up	 for	
her.		Visitation	was	scheduled	for	two	days	a	week.		[The	mother]	
often	missed	her	ride	or	no-showed	her	scheduled	visitations	with	
[the	child].		[The	mother]	did	not	appear	for	the	scheduled	jeopardy	
hearing	 and	 she	 additionally	 failed	 to	 surrender	 herself	 to	 the	
county	 jail	 pursuant	 to	 a	 stay	 of	 execution	 granted	 in	 a	 pending	
criminal	matter.		A	warrant	was	issued	for	[a]	probation	violation	
and	 [the	 mother]	 was	 arrested.	 	 She	 remained	 incarcerated	 from	
November	21,	2017,	 to	 approximately	 April	 12,	 2018.	 	 A	 Family	
Team	Meeting	was	held	with	[the	mother]	on	February	21,	2018.		
[The	mother]	discussed	being	willing	to	do	anything	to	reunify	with	
[the	child].		[The	mother]	stated	she	would	consider	residing	at	a	
homeless	 shelter	 closer	 to	 her	 mother	 and	 [the	 child]	 upon	 her	
release.	 	 The	 Department	 continued	 to	 express	 that	 her	
relationship	 with	 [her	 boyfriend]	 was	 problematic	 for	
reunification.	 	 There	 have	 been	 numerous	 domestic	 violence	
incidents	between	the	two.			
	
Upon	 her	 release	 from	 incarceration,	 [the	 mother]	 continued	 to	
drink,	was	the	victim	of	severe	physical	domestic	violence	by	two	
different	individuals,	moved	to	4	different	locations	and	was	living	
at	a	shelter	at	the	time	of	the	TPR	hearing.		[The	mother]	testified	
that	she	began	drinking	when	she	was	16-years-old	and	was	now	
29-years-old.	 	 She	 attended	 one	 substance	 abuse	 treatment	
program	 when	 she	 was	 pregnant	 with	 [the	 child]	 but	 left	 the	
program	 early	 and	 did	 not	 complete	 it.	 	 During	 the	 reunification	
case	 she	 attended	 2	 scheduled	 appointments	 with	 [a	 counseling	
service]	and	no-showed	the	rest	citing	transportation	issues.		She	
did	not	attend	any	medication	management	appointments.		She	did	
not	engage	in	or	complete	an	IOP	[intensive	outpatient	program]	
and	was	drug	screening	for	probation	but	not	for	the	Department	
despite	requests	for	her	to	do	so.		[The	mother]	was	inconsistent	
with	 attending	 visitations	 with	 [the	 child]	 prior	 to	 her	
incarceration	and	upon	her	release	presented	as	mentally	unstable	
4	

          which	caused	the	Department	to	place	visitation	on	hold	until	her	
          mental	 health	 could	 be	 assessed.	 	 During	 her	 incarceration,	 [the	
          mother]	was	offered	several	services	including	case	management,	
          Prime	for	Life	(Alcohol	Treatment),	Job	Readiness,	Seeking	Safety	
          (Domestic	Violence	education	and	support),	and	IOP.		[The	mother]	
          did	not	participate	in	any	of	the	services	she	was	offered	and	signed	
          up	for.[2]		The	Department	also	requested	that	[the	mother]	work	
          with	her	social	worker	at	the	jail	to	develop	a	strong	relapse	plan	
          to	avoid	relapsing	on	alcohol	after	her	release.		[The	mother]	did	
          not	 create	 a	 relapse	 prevention	 plan.	 	 [The	 mother]	 consistently	
          blamed	DHHS,	KVCAP,	the	jail	social	worker	and	others	for	her	lack	
          of	 engagement	 in	 services	 and	 lack	 of	 progress	 towards	
          reunification	with	[the	child].		She	does	not	take	any	responsibility	
          for	the	reasons	[the	child]	was	removed	or	her	lack	of	reunification	
          success.				
          	
          [The	 child]	 is	 a	 3-year-old	 child	 that	 is	 dependent	 on	 her	 daily	
          needs	being	met	from	her	caregivers.		[The	child]	was	born	drug	
          affected.		Due	to	some	of	the	trauma	of	abuse	and	neglect	that	she	
          experienced	in	her	home	she	developed	a	scared	and	shy	demeanor	
          around	many	adults.		She	has	since	developed	great	bonds	within	
          her	family	unit	and	appropriate	attachment	figures.		[The	child]	is	
          engaged	in	Speech	Therapy	Services	to	help	with	her	speech	delay.		
          [The	child]	is	placed	with	maternal	grandparents	.	.	.	whom	are	also	
          licensed	 foster	 parents.	 	 [The	 grandparents]	 are	 meeting	 [the	
          child]’s	medical,	 emotional,	and	 physical	needs,	and	 [the	child]	is	
          thriving	in	her	foster	home.				
          	

     2	
      	 The	 mother	 and	 her	 Department	 caseworker	 both	 testified	 that	 the	 mother	 actually	 did	
participate	 in	 some	 services	 while	 in	 jail.	 	 The	 caseworker,	 however,	 testified	 that	 the	 mother	
participated	 in	 these	 services	 for	 only	 a	 “couple	 of	 weeks”	 before	 being	 released.	 	 Given	 that	 the	
mother	did	not	make	a	good	faith	effort	to	engage	in	the	services	required	by	her	reunification	plan	
before	her	incarceration,	during	all	but	the	last	weeks	of	her	nearly	five-month	incarceration,	or	after	
her	 release,	 it	 is	 highly	 probable	 that	 the	 court’s	 misstatement	 did	 not	 affect	 its	 finding	 that	 the	
mother	failed	to	make	a	good	faith	effort	to	rehabilitate	and	reunify	with	the	child;	therefore,	the	
error	was	harmless.		See	In	re	M.B.,	2013 ME 46,	¶	34,	65 A.3d 1260.		Furthermore,	the	misstatement	
does	not	undermine	the	other	two	grounds	of	parental	unfitness	found	by	the	court,	and	each	ground,	
standing	 on	 its	 own,	 supports	 a	 termination	 of	 parental	 rights.	 	 See	 In	 re	 M.E.,	 2016 ME 1,	 ¶	 10,	
131 A.3d 898.			
                                                                                    5	

     .	.	.	.	
     	
     .	.	.	.		After	almost	a	year	of	no	engagement	in	reunification	services	
     to	ameliorate	the	jeopardy	she	poses	to	her	child,	the	clock	has	run	
     out	 and	 it	 is	 time	 for	 [the	 child]	 to	 have	 the	 permanency	 she	
     deserves.			
     	
(emphasis	omitted).	
     	
	    [¶3]		These	findings,	all	of	which	are	supported	by	competent	evidence	in	

the	record	except	as	noted,	supra	note	2,	are	sufficient	to	support	the	court’s	

determination	that	the	mother	is	(1)	unwilling	or	unable	to	protect	the	child	

from	 jeopardy	 and	 that	 these	 circumstances	 are	 unlikely	 to	 change	 within	 a	

time	which	is	reasonably	calculated	to	meet	the	child’s	needs,	and	(2)	unwilling	

or	unable	to	take	responsibility	for	the	child	within	a	time	which	is	reasonably	

calculated	to	meet	the	child’s	needs.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i)-(ii);	

see	also	In	re	Meena	H.,	2018 ME 13,	¶	3,	177 A.3d 1276.		They	are	also	sufficient	

to	support	the	court’s	finding	that	the	mother	has	failed	to	make	a	good	faith	

effort	to	rehabilitate	and	reunify	with	the	child,	see	22	M.R.S.	§§	4041(1-A)(B),	

4055(1)(B)(2)(b)(iv)	 (2017),	 and	 that	 termination	 of	 the	 mother’s	 parental	

rights	is	in	the	child’s	best	interests,	see	22	M.R.S.	§	4055(1)(B)(2)(a).		See	also	

In	re	Children	of	Amber	L.,	2018 ME 55,	¶	4,	184 A.3d 19.			

      The	entry	is:	
                  	
                  Judgment	affirmed.	
6	

	    	     	     	     	    	
	
Aaron	B.	Rowden,	Esq.,	Waterville,	for	appellant	mother	
	
The	Department	of	Health	and	Human	Services	did	not	file	a	brief	
	
	
Skowhegan	District	Court	docket	number	PC-2017-37	
FOR	CLERK	REFERENCE	ONLY